FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $300.
This is an action to recover for personal injuries growing out of a collision between two automobiles, one driven by the plaintiff, the other by the defendant, on May 29, 1932, about ten o’clock in the evening at the intersection of Vinton and Federal Streets in the City of Providence.
Plaintiff was proceeding westerly on Federal Street, while the defendant was driving northerly on Vinton Street.
Godwin testified that when he was within ten to fifteen feet of Federal Street, he saw D’Ambra about the same distance away; that he put on his brakes at once and came to a stop in the middle of Federal Street.
D’Ambra said that he was driving ten miles per hour; that Godwin’s car came across Federal Street and struck the front door of his machine on the left hand side; that when the machines were stopped they were near the northwesterly corner of the intersection.
These stories told by the parties were conflicting but there was evidence which, if believed, might justify the jury in concluding that the plaintiff had the right of way.
For plaintiff: Roger L. McCarthy, Michael A. Monti.
For defendant: Wilson Lovejoy, Budlong & Clough.
The defendant strenuously urges that the plaintiff was guilty of negligence contributing to the accident. The Court cannot say as a matter of law that he was guilty of such negligence, nor can it say that the finding of the jury is against the weight of the evidence.
The jury discounted the loss sustained by the plaintiff as testified to by him and the amount returned as damages cannot be regarded as excessive.
The verdict does substantial justice and defendant’s motion must be denied.